Citation Nr: 1123556	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for compound fracture of the upper third, left fibula (Muscle Group XI).

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2010 decision, in pertinent part, the Board denied a rating in excess of 30 percent for compound fracture of the upper third, left fibula (Muscle Group XI).  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 order, the Court granted a Joint Motion for Partial Remand (Joint Motion) and remanded the appeal for further adjudication.  The parties agreed that the portion of the Board decision denying entitlement to service connection for a skin rash of the bilateral legs should be left undisturbed.  The Court observed that the appeal with respect to this issue was dismissed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's compound fracture of the upper third, left fibula has been manifested by severe impairment of Muscle Group XI.

2.  Throughout the pendency of the appeal, the Veteran has been evaluated at the highest available schedular rating for compound fracture of the upper third, left fibula (Muscle Group XI).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for compound fracture of the upper third, left fibula (Muscle Group XI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2005 that provided information as to what evidence was required to substantiate the increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Veteran was not informed of how VA determines effective dates until November 2008.  No readjudication of the claim followed, and, as such, a timing deficiency as to that aspect of notice exists.  However, as the instant decision denies an increased rating, no new effective date will be assigned.  Accordingly, the untimeliness of the Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's compound fracture of the upper third, left fibula (Muscle Group XI) has been rated under the criteria for muscle injuries.  Gunshot wounds often result in impairment of muscle, bone and/or nerve.  Muscle Group damage is categorized as slight, moderate, moderately severe, and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2010).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2010).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b) (2010).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under Diagnostic Code 5301 through Diagnostic Code 5323, disabilities resulting from muscle injuries are classified, as relevant here, as moderate, moderately severe and severe.  The definitions of those terms are set forth at 38 C.F.R. § 4.56, and are detailed below.

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

Additionally, if present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.

A moderate injury involving Muscle Group XI warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2010).  Throughout the rating period on appeal, the appellant's disability has been rated as 30 percent disabling under Diagnostic Code 5311, representing a severe injury.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria under 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this regard, the Board notes that the Veteran is separately service-connected for a left lower extremity foot drop with varus deformity of the ankle and degenerative arthritis of the left knee, both secondary to his compound fracture of the upper third, left fibula (Muscle Group XI).  Thus, symptoms used in rating those disabilities will not be considered in the Board's evaluation of the claim on appeal.  See id.

The Board notes that a separate evaluation may also be warranted for scars.  In this regard, the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, and he has not expressly requested consideration under the revised regulations, his disability shall be evaluated under the prior rating criteria concerning scars.

Before October 2008, the rating criteria for scars (other than the head, face, or neck) afforded a 10 percent evaluation for scars in an area or areas of 144 square inches (929 square centimeters) or greater that are superficial and that do not cause limited motion.  Diagnostic Code 7802, 38 C.F.R. § 4.118 (2010).  A 10 percent evaluation was also warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After review of the evidence, the Board finds that an increased rating for compound fracture of the upper third, left fibula (Muscle Group XI) is not warranted here.

The Veteran was afforded a VA examination in March 2005.  It was noted, historically, that he had an injury to the left leg from a gunshot wound, which shattered his left leg bone and injured the muscles in his calf.  The Veteran complained of worsening of his symptomatology, as well as difficulty getting in and out of the bathtub.  He used a brace for the left leg.

On examination, the bulk, consistency, and volume of the left calf was good and was comparable to the right calf.  It was noted that there may have been minimal atrophy of the left calf gastrocnemius and soleus group of muscles.  Motor power in dorsiflexion, plantar flexion, eversion, and inversion was normal.  Deep palpation of the left calf elicited pain.  There was a small, about three-to-four inch, well-healed horizontal scar in the midportion of the leg, placed laterally.  Knee examination was normal.  Deep tendon reflexes were one plus in the knee jerks, bilaterally.  Ankle jerks were present.  Babinski's sign was negative.  The Veteran was able to stand and walk without assistance, although he required a cane for control of his gait.  He walked with a limp in the left leg.  The Veteran was diagnosed with an old, well-healed left midfibular fracture, with minor muscle atrophy, secondary to maybe disuse.  There was no evidence of neurologic impairment in terms of muscle strength.  Minor sensory impairment was noted in the lower part of the left leg, in a nondermatomal pattern.

Upon May 2006 examination by a private physician, the Veteran was straight cane dependent.  He walked with a short stride length and moderate limp on the left side.  He had moderate tightness of the left heel cord, and he had limited extension of his toes and ankle.  Overall, the Veteran was doing reasonably well, given his advanced age and long-standing partial foot drop.

An August 2006 VA primary care note revealed that the Veteran had slight dragging of the left leg while walking, with no foot drop noted.  The Veteran complained of pain while at rest, and increased pain during exercise.

The Veteran was afforded another VA examination in December 2008.  He reported pain, swelling, and limited motion of the left lower extremity.  He also noted that he continued to fall because of his left leg disability.  He was unable to stand for more than a few minutes, and was unable to walk more than a few yards.  He ambulated with a cane and wore a brace.

Upon physical examination of the left knee, the Veteran had no deformity, instability, incoordination, episodes of dislocation or subluxation, effusions, flare-ups, or effect on motion.  The examination revealed giving way, pain, stiffness, weakness, decreased speed of the knee, daily locking episodes, swelling, and tenderness of the left knee.  Examination of the left ankle revealed deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of motion, daily locking episodes, redness, swelling, and tenderness, but no instability, episodes of dislocation or subluxation, effusions, flare-ups, or effect on motion.

Also of record are statements from the Veteran addressing his symptomatology, to include left leg pain and swelling, as well as numbness.  He stated in his August 2005 notice of disagreement that he could not lift his left leg more than an inch off the ground, such that he dragged the leg.

After review of the record, the Board concludes that a higher rating is not available for this disability.  In this regard, the Board notes that the current 30 percent rating contemplates a severe muscle disability of Muscle Group IX, and is the maximum evaluation available under the diagnostic code.  The Board has considered other applicable diagnostic codes.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310 and 5312.  However, none of the remaining diagnostic codes applicable to rating muscle disabilities of the foot and leg allow for ratings in excess of 30 percent disabling.  As such, a higher rating is not permitted.

In reaching the above conclusion, the Board has considered whether the medical evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, again the relevant diagnostic codes do not afford higher evaluations.  Thus, the loss of function attributable to factors such as pain and weakness has already been contemplated by the 30 percent rating in effect throughout the rating period on appeal.

Furthermore, the Board finds that a separate compensable rating for scars is not warranted here.  In this regard, the Board notes that while the Veteran has a scar, such has been specifically considered in the current rating criteria.  Indeed, a severe muscle disability under Diagnostic Code 5311 contemplates ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Thus, assignment of a separate rating for the Veteran's scar associated with the leg wound residuals would constitute impermissible pyramiding here.

In sum, there is no basis for an increased evaluation for the Veteran's compound fracture of the upper third, left fibula (Muscle Group XI) for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-Schedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  As discussed above, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration under 38 C.F.R. § 3.321 is not in order.  It is noted that the appeal includes a claim of entitlement to TDIU, which is being remanded at this time.  Nothing in the instant decision precludes the possibility of an extraschedular award within the context of the TDIU claim.


ORDER

A rating in excess of 30 percent for compound fracture of the upper third, left fibula (Muscle Group XI) is denied.


REMAND

Pursuant to the Joint Motion, the Board finds that the claim of entitlement to a TDIU has been raised in this case.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  

In this case, the issue of a TDIU was raised in a December 2008 VA examination report, which reflects that the Veteran's retirement in the 1950s was due, in part, to his service-connected left leg condition.  As such, the claim of entitlement to a TDIU, as a component of his claim for increase, is before the Board.  Thus, the RO should first adjudicate the raised issue, after providing proper notice under the VCAA.  In this regard, service connection is in effect for a compound fracture of the upper third, left fibula (Muscle Group XI); left lower extremity foot drop with varus deformity of the ankle associated with disability of Muscle Group XI; and degenerative arthritis of the left knee associated with disability of Muscle Group XI.  Although the above examiner noted the Veteran's report of retiring due, in part, to his left leg disability, the record does not contain a competent medical opinion addressing whether the Veteran's service-connected disabilities, alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.  Thus, the RO should afford the Veteran a VA examination to obtain such an opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a VCAA notice on the issue of entitlement to a TDIU.

2.  Then schedule the Veteran for a VA examination for the purpose of determining the impact of his service-connected disabilities on his ability to work.  In this regard, service connection is in effect for a compound fracture of the upper third, left fibula (Muscle Group XI); left lower extremity foot drop with varus deformity of the ankle; and degenerative arthritis of the left knee.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner is asked to comment on the Veteran's impairment due to the symptoms and manifestations associated with each of the service-connected disabilities.  In this regard, the examiner should provide an opinion on whether the service connected disability(ies), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


